PER CURIAM.
William Arthur Brown seeks to appeal the district court’s order denying his motions to amend and to reconsider the denial of his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See United States v. Brown, Nos. CR-92-270-MU; CA-00-197-3-1-MU (W.D.N.C. filed Oct. 31, 2001; entered Nov. 1, 2001). We dispense with oral argument because the facts and legal contentions are adequately *103presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.